Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 16-20 in the reply filed on 11/30/2021 is acknowledged.
	Claims 1-15 are withdrawn from consideration as being directed to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2016/0144396).
Jang discloses a method of depositing a material on a substrate using a mask assembly integrally coupled with a carrier which is configured to mount and carry a substrate (abstract).  The carrier with mask and substrate moves into the deposition chamber (0016) where deposition occurs (0048).  The substrate has a display area (0030).  However, the reference fails to specifically teach sequentially fixing a display substrate and a mask assembly.
	It is noted that a substrate is attached onto the carrier and a mask is provided on to the carrier (0016).  One skilled in the art would reasonably expect that the fixing would have been done sequentially because of the difficulty of attaching two things at once.  Nevertheless, it would have been obvious to one skilled in the art to utilize sequential fixing with the expectation of success in the absence of a showing of criticality.
	 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2016/0144396) in view of Hong et al. (2012/0237682).  Jang fails to teach an electromagnetic chuck.
Hong teaches an in-situ mask alignment for deposition tools (title) in which a chuck is used to support a mask in relation to a substrate (abstract).  Specifically, an electromagnetic chuck 215 is used to support the mask 60 to a carrier 80 (0029).  It would have been obvious to use an electromagnetic chuck to attach the mask to a carrier in Jang with the expectation of success because Hong teaches supporting a mask to a carrier using an electromagnetic chuck.

Regarding claim 19, Hong teaches of lifting the mask from the carrier (0029).
Regarding claim 20, Hong teaches of removing the substrate from the removal chamber 50 (0025).

	Lindenberg (2012/0070999) teaches a carrier which holds a mask and a substrate for processing a substrate and Kaneko et al. (2006/0240669) teaches a vapor deposition process using a roller carrier to hold a mask and a display substrate.  Both have been cited as relevant art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/11/2022